DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2021 has been considered by the Examiner and made of record in the application file.
		
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered. Claims 1, 2, 4-8, 10-12, 14, 16, 17, 19, 21 and 22 are now pending in the present application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 8, 10, 12, 14, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (US 2018/0083692, hereinafter Miranda) in view of Hole et al. (US 2014/0370899, hereinafter Hole).
Regarding claim 1. Miranda teaches an apparatus, comprising: 
at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (FIG. 9 par [0081]), to cause the apparatus at least to 
{determine a distance from the apparatus to at least one cell of an air-to-ground network}; 
create a measurement report to include information for measured cells (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]);
{compare the distance of each of the measured cells to a maximum distance limit allowed between the apparatus and the at least one cell of the air-to-ground network; and 
remove, from the measurement report, any of the measured cells that has a distance that is greater than the maximum distance limit; and
when the distance from the apparatus to the at least one cell of the air-to-ground network is less than the maximum distance limit,} include at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report that is transmitted to the network (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells).
Miranda fails to teach 
determine a distance from the apparatus to at least one cell of an air-to-ground network; 
compare the distance of each of the measured cells to a maximum distance limit allowed between the apparatus and the at least one cell of the air-to-ground network; and 
remove, from the measurement report, any of the measured cells that has a distance that is greater than the maximum distance limit; and
when the distance from the apparatus to the at least one cell of the air-to-ground network is less than the maximum distance limit, include at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report.
Hole teaches 
determine a distance from the apparatus to at least one cell of an air-to-ground network (Distances may, in some cases, be determined or approximated based on received signal strength, transmitted signal strength, or both – par [0024]. The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]); 
compare the distance of each of the measured cells to a maximum distance limit allowed between the apparatus and the at least one cell of the air-to-ground network (The terminal 13 may initially determine a subset of strongest cells in the NCL 41. This may be done, e.g., by taking measurements of all cells in the NCL. – par [0030]. The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]); and 
remove, from the measurement report, any of the measured cells that has a distance that is greater than the maximum distance limit (the reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]. The terminal 13 may then generate the reduced NCL 43 by removing cells from the NCL based on both relative direction and measurements – par [0031]. Those cells classified as "not in reduced NCL" may not be measured or reported – par [0064]); and
when the distance from the apparatus to the at least one cell of the air-to-ground network is less than the maximum distance limit, include at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report (the reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
Regarding claim 2, Miranda in view of Hole teaches claim 1 and Miranda further teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to calculate reference signal received power (RSRP) for the at least one cell (SINR measurements includes power of signals from candidate stations – par [0052]). 
Regarding claim 4, Miranda in view of Hole teaches claim 1 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to transmit, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit. 
Hole teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to transmit, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit (the reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]. Those cells classified as "not in reduced NCL" may not be measured or reported – par [0064], it is understood those included in reduced NCL are measured and reported).

Regarding claim 7, Miranda teaches a method, comprising: 
{determining, by a terminal associated with an air-to-ground network, a distance from the terminal to at least one cell of the air-to-ground network;}
creating a measurement report to include information for measured cells (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]);
comparing the distance of each of the measured cells to a maximum distance limit allowed between the apparatus and the at least one cell of the air-to-ground network; and 
removing, from the measurement report, any of the measured cells that has a distance that is greater than the maximum distance limit; and
when the distance from the apparatus to the at least one cell of the air-to-ground network is less than the maximum distance limit,} including at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report that is transmitted to the network (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells). 
Miranda fails to teach 
determining, by a terminal associated with an air-to-ground network, a distance from the terminal to at least one cell of the air-to-ground network;
comparing the distance of each of the measured cells to a maximum distance limit allowed between the apparatus and the at least one cell of the air-to-ground network; and 
removing, from the measurement report, any of the measured cells that has a distance that is greater than the maximum distance limit; and
when the distance from the apparatus to the at least one cell of the air-to-ground network is less than the maximum distance limit, including at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report that is transmitted to the network.

Hole teaches 
determining, by a terminal associated with an air-to-ground network, a distance from the terminal to at least one cell of the air-to-ground network (Distances may, in some cases, be determined or approximated based on received signal strength, transmitted signal strength, or both- par [0024]. The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]);
comparing the distance of each of the measured cells to a maximum distance limit allowed between the apparatus and the at least one cell of the air-to-ground network (The terminal 13 may initially determine a subset of strongest cells in the NCL 41. This may be done, e.g., by taking measurements of all cells in the NCL. – par [0030]. The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]); and 
removing, from the measurement report, any of the measured cells that has a distance that is greater than the maximum distance limit (the reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]. The terminal 13 may then generate the reduced NCL 43 by removing cells from the NCL based on both relative direction and measurements – par [0031]. Those cells classified as "not in reduced NCL" may not be measured or reported – par [0064]); and
when the distance from the apparatus to the at least one cell of the air-to-ground network is less than the maximum distance limit, including at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report that is transmitted to the network (the reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025]. Those cells classified as "not in reduced NCL" may not be measured or reported – par [0064]. It is understood those in the reduced NCL are measured and reported).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
Regarding claim 8, Miranda in view of Hole teaches claim 7 and Miranda further teaches further comprising calculating reference signal received power (RSRP) for the at least one cell (SINR measurements includes power of signals from candidate stations – par [0052]).
Regarding claim 10, Miranda in view of Hole teaches claim 7 but Miranda fails to teach further comprising transmitting, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit. 
Hole teaches further comprising transmitting, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit (the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
Regarding claim 14, Miranda teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (FIG. 9 par [0081]), to cause the apparatus at least to receive a measurement report from a terminal aboard an aircraft, wherein the measurement report comprises at least one of an identity of at least one cell of an air-to-ground network, reference signal received power (RSRP) of the at least one cell, or a distance from the terminal to the at least one cell of an air-to-ground network as measured by the terminal (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells),
{wherein the measurement report comprises only information of cells of the air-to-ground-network that are located less than a maximum distance limit from the terminal}.
Miranda fails to teach wherein the measurement report comprises only information of cells of the air-to-ground-network that are located less than a maximum distance limit from the terminal.
wherein the measurement report comprises only information of cells that are located less than a maximum distance limit from the terminal (The reduced NCL may, in one example, include only those cells 11 of the NCL that are within some predetermined distance of the terminal 13 – par [0025] The reduced NCL may then be used to take measurements 25, which may serve to thus reduce the number of cells being measured. The resulting measurements may optionally be reported to the network 26 – par [0020]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
 Regarding claim 17, Miranda teaches a method, comprising: receiving, by a network node, a measurement report from a terminal aboard an aircraft, wherein the measurement report comprises at least one of an identity of at least one cell of an air-to-ground network, reference signal received power (RSRP) of the at least one cell, or a distance from the terminal to the at least one cell of the air-to-ground network as measured by the terminal (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells), 
{wherein the measurement report comprises only information of cells of the air-to-ground network that are located less than a maximum distance limit from the terminal}.
Miranda fails to teach wherein the measurement report comprises only information of cells that are located less than a maximum distance limit from the terminal.
However, Hole teaches wherein the measurement report comprises only information of cells that are located less than a maximum distance limit from the terminal (The reduced NCL may, in one 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hole in Miranda to reduce number of cells being reported.
Regarding claim 21, Miranda in view of Hole teaches claim 7 and further teaches a computer program embodied on a non-transitory computer readable medium, said computer program comprising program instructions which, when executed in hardware, cause the hardware to perform the method according to claim 7 (par [0081]), [0082]).
Regarding claim 22, Miranda in view of Hole teaches claim 17 and further teaches a computer program embodied on a non-transitory computer readable medium, said computer program comprising program instructions which, when executed in hardware, cause the hardware to perform the method according to claim 17 (par [0081]), [0082]). 

Claims 5, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Hole and further in view of Axmon et al. (US 2013/0150054, hereinafter Axmon).
Regarding claim 5, Miranda in view of Hole teaches claim 1 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by evaluating a timing of the at least one cell. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by evaluating a timing of the at least one cell (The estimated distances to the RBSs may be derived from timing offsets of signals received for the different cells A, B, and C -  par [0121]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).
Regarding claim 11, Miranda in view of Hole teaches claim 7 but Miranda fails to teach further comprising determining the distance to the at least one cell by evaluating a timing of the at least one cell. 
Axmon teaches further comprising determining the distance to the at least one cell by evaluating a timing of the at least one cell (The estimated distances to the RBSs may be derived from timing offsets of signals received for the different cells A, B, and C -  par [0121]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).
Regarding claim 16, Miranda in view of Hole teaches claim 14 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power (network determines, in step 533, the best target 3G or 2G cell with respect to the determined UE location by using the coverage map, and issues, in step 534, a handover, a release with redirection or a cell change order to that cell… Since the target 2G or 3G cell is the best or the strongest cell at the UE position, the UE will find it quickly – par [0146]. “Strongest cell” indicates a comparison of signal strength levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).
Regarding claim 19, Miranda in view of Hole teaches claim 17 but Miranda fails to teach further comprising: comparing the reference signal received power of the cells included in the measurement report; and triggering handover of the terminal to a cell with the highest reference signal received power. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power (network determines, in step 533, the best target 3G or 2G cell with respect to the determined UE location by using the coverage map, and issues, in step 534, a handover, a release with redirection or a cell change order to that cell… Since the target 2G or 3G cell is the best or the strongest cell at the UE position, the UE will find it quickly – par [0146]. “Strongest cell” indicates a comparison of signal strength levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Hole and further in view of Rajkotia et al. (US 2006/0166671, hereinafter Rajkotia).
Regarding claim 6, Miranda in view of Hole teaches claim 1 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions. 
Rajkotia teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions (From the geographic coordinates of a mobile station and the geographic coordinates of a base station, the distance between them is easy calculated -  par [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 12, Miranda in view of Hole teaches claim 7 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions. 
Rajkotia teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions (From the geographic coordinates of a mobile station and the geographic coordinates of a base station, the distance between them is easy calculated -  par [0043]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-8, 10-12, 14, 16, 17, 19, 21 and 22 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/QUOC THAI N VU/Primary Examiner, Art Unit 2642